Citation Nr: 0726030	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post resection of the small bowel to include Meckel's 
diverticulum.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That decision granted service 
connection for resection of the small bowel to include 
Meckel's diverticulum and assigned a 10 percent rating, 
effective from the date of the veteran's claim.  The veteran 
appealed, and a 20 percent rating was assigned in a July 
2003, also from the date of the veteran's claim.  The appeal 
continues.  

Initially, appellant indicated that he desired to appear at a 
Travel Board hearing.  In a subsequent VA Form I-9 he 
indicates that he does not desire such appearance.  The Board 
takes this as a withdrawal of the request for a Travel Board 
hearing.  If appellant desires a Travel Board hearing, he is 
free to make a request for such hearing while the case is 
undergoing development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here the 
most recent comprehensive medical examination of the veteran 
by VA was conducted in January 2003.  Subsequently dated 
records reflect continued treatment for the service-connected 
small bowel condition by private and VA medical personnel.  
The veteran reports current symptoms of diarrhea, 
constipation, and abdominal cramps and distress.  He argues 
that manifestations of his condition have increased in 
severity in recent years.  

Private medical statements have also been submitted.  It is 
unclear whether appellant is undergoing regular private 
treatment.  If so, attempts should be made to clarify this 
point and obtain records.

Additional examination is necessary in this claim.  The 
veteran is hereby notified that VA regulations provide that 
individual for whom reexaminations have been authorized and 
scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a) (2006).  

On remand, the veteran must also be provided with VCAA notice 
that is compliant with the current laws and regulations 
relating thereto.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The VBA 
AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2005); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  A record of this 
notification must be incorporated into 
the claims file.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his status post small bowel resection 
with Meckel's diverticulum, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The RO should then arrange for the 
appropriate examination to determine 
the current severity of the veteran's 
status post small resection of the 
intestine with Meckel's diverticulm.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

All pertinent tests should be conducted 
and all clinical findings should be 
reported in detail.  The examiner 
should describe the symptoms 
specifically attributable to the 
service-connected condition.  The 
examiner should provide findings 
concerning the frequency of the 
diarrhea and or constipation.  Studies 
should indicate whether appellant can 
or cannot gain weight.  If there are 
indications of anemia, they should be 
set out in detail.  If there are signs 
or symptoms of malnutrition, they 
should be set out.

4.  The RO should then review the 
matter of entitlement to an initial 
rating in excess of 20 percent for 
status post resection of the small 
intestine with Meckel's diverticulum.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case 
(SSOC), and give them an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



